Case 2:21-cv-11692-ES-CLW Document 1-6 Filed 05/24/21 Page 1 of 2 PageID: 32




E. Evans Wohlforth, Jr., Esq.
Debra A. Clifford, Esq.
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
(973) 596-4879
Attorneys for Defendant

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


RONALD L. TOBIA,                                               Civil Action No. 21-11692

                                 Plaintiff,                   Document electronically filed
v.
                                                           CERTIFICATE OF SERVICE
CIGNA LIFE AND HEALTH INSURANCE
CO.,                                                   [Previously pending in the Superior
                                                       Court of New Jersey, Essex County,
                               Defendant.              Docket No. ESX-L-002674-21]



       I, E. Evans Wohlforth, Jr., Esq., hereby certify as follows:

       1.       I am an attorney at law of the State of New Jersey and of this Court and am

associated with the firm of Gibbons P.C., attorneys for Defendants Cigna Health and Life

Insurance Company, improperly denominated as Cigna Life and Health Insurance Co. (“Cigna”)

in the above-captioned matter.

       2. On May 24, 2021, the following documents were electronically filed with the Clerk of

the Court:

             a. Notice of Removal with Exhibit A;
             b. Notice of Filing Notice of Removal to the United States District Court, District of
                New Jersey
             c. Local Civil Rule 10.1(a) Certification;
             d. Local Civil Rule 11.2 Certification;
Case 2:21-cv-11692-ES-CLW Document 1-6 Filed 05/24/21 Page 2 of 2 PageID: 33




           e. Corporate Disclosure Statement Pursuant to Rule 7.1;
           f. Civil Cover Sheet; and
           g. this Certificate of Service;

      3. The foregoing documents were also served upon the clerk of the Superior Court of

New Jersey, Law Division, Essex County and upon the following Counsel via Federal Express

and ECF:

      Othiamba N. Lovelace, Esq.
      Ronald L. Tobia, Esq.
      Tobia & Lovelace Esqs., LLC
      5 Sicomac Road, Suite 177
      North Haledon, NJ 07508
      Attorneys for Plaintiff
      Ronald L. Tobia


      I certify under penalty of perjury that the foregoing is true and correct.

Dated: May 24, 2021                               s/ E. Evans Wohlforth, Jr.
       Newark, New Jersey                            E. Evans Wohlforth, Jr., Esq.
                                                     GIBBONS P.C.
                                                     One Gateway Center
                                                     Newark, New Jersey 07102-5310
                                                     Tel: (973) 596-4500
                                                     Fax: (973) 596-0545
                                                     ewohlforth@gibbonslaw.com
